DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment:
First Action Allowance
This new application filed March 9, 2021 is a continuation of U.S. Patent Application Serial No. 16/859,902, filed April 27, 2020, which is a continuation of U.S. Patent Application Serial No. 16/145,085, filed September 27, 2018, with claims 1-19, for examination and consideration.
After a thorough search and consideration of the pending claims, and in view of the Informational Disclosure Statements, and the included references, claims 1-19 are allowed.
Claims 1-19 are allowed.
 	The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example claim 1, below):
	at an electronic device with a display and one or more sensors for detecting user
inputs:
  		displaying an application switching user interface that includes representations of a plurality of recently used applications, including a first application representation that corresponds to a first application and a second application representation that corresponds to a second application;

one or more sensors, a first user input that includes first movement of an input object; and,
 		in response to detecting the first user input that includes the first movement of the input object:
  			in accordance with a determination that the first user input meets first criteria:
 				moving the first application representation in accordance with the first movement of the input object, and maintaining a respective size of the first
application representation during movement of the first application representation; and
 				removing the first application representation from the
application switching user interface, and maintaining display of the application switching
user interface;
 			in accordance with a determination that the first user input meets
second criteria different from the first criteria,
  				moving the second application representation in accordance
with the first movement of the input object, and maintaining a respective size of the second application representation during movement of the second application representation; and
 				removing the second application representation from the
application switching user interface, and maintaining display of the application switching
user interface; and

 				changing the respective sizes of the first application
representation and the second application representation in accordance with the first
movement of the input object; and
 				ceasing to display the application switching user interface and displaying an application launching user interface that is different from the application switching user interface.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        1-27-2022